Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 4, – illustrates a resistive thyristor 90 includes a p-type well region (PW) 75 and an n-type semiconductor well region (NW) 76 formed in the PSUB 74. PNP bipolar transistor 67 includes an emitter associated with P+ region 81a, a base associated with NW 76 and N+ region 82c, and a collector associated with PW 75 and P+ region 81b. Additionally, the NPN bipolar transistor 68 includes an emitter associated with N+ region 82a, a base associated with PW 75 and P+ region 811c, and a collector associated with NW 76 and N+ region 82b. An isolation region not provided between active regions.

Species 2:  Fig[s] 5, – illustrates a thyristor 100 includes a P+ region 91a formed in an NW 86 and connected to an I/O pad. Additionally, the thyristor 100 includes an N+ region 92a formed in a PW 85 and connected to a ground or VSS pad at node MN. The P+ region 91a, NW 86, PW 85, and N+ region 92a form a PNPN structure that provides thyristor operation. An isolation region 93 provided between active regions.

Species 3:  Fig[s] 6A, – illustrates the thyristor 205 and the resistive thyristor 206 are formed in a monolithic stacked thyristor structure in a common layout on the PSUB 74. Dual gate formed on each NW 75 region and PW 76 region.

Species 4:  Fig[s] 7A, 7B, – illustrates similar stacked thyristor protection device Species 3, except that the stacked thyristor protection device 270 omits the gate structures 95 between the P+ region 81c and the N+ region 82a and between the P+ region 81a and the N+ region 82c. Rather isolations regions 93 (for instance, STI regions) are included between these active regions.

The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896